DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed for parent Indian Application No. IN201641012113, filed on 04/06/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The informal drawings are not of sufficient quality to permit examination. Further, the drawings are in grayscale rather than in black and white. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.


Claim Objections
Claim(s) 6 is (are) objected to because of the following informalities:
The claim set includes two unique claims both labeled as claim 6. As such, hereinafter the second instance of claim 6 which states, in part, “…wherein consolidating the map of integration 5parameters…”, will be referred to as claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "and the like" renders the claims indefinite because the claims includes elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites the limitation stating, in part, "…and consolidating, the map of integration parameters, the dynamic workflow parameters, the target deployment procedures…”. Prior to this limitation, claim 1 discloses infrastructure parameters and integration parameters but does not disclose “dynamic workflow parameters”. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-10 are directed to statutory categories, namely a process (claims 1-7), and a system (claims 8-10). 

Step 2A, Prong 1: Claims 1 and 8 in part, recite the following abstract idea: …generating a master XML file…

Dependent claims 2-7 and 9-10 recite limitations relative to claims 1 and 8, including, for example: 
wherein the business process information is extracted from at least a text file, a Word file, a spreadsheet and an HTML file [Claim 2],
wherein the master XML file is deployed on one of an enterprise server, a cloud infrastructure or both [Claim 3],
wherein the map of integration parameters is generated by mapping the one or more business rules with the functions and processes associated with one or more applications, products and solutions operational at the enterprise [Claim 4],
wherein dynamic workflow further comprises linking one or more third party applications with a native enterprise level application via APIs, Rest APIs, SOAs and the like [Claim 5],
wherein the XML file upon execution provides a 14WO 2017/175246PCT/IN2017/050133 graphical representation of enterprise level status of one or more applications, products, processes and solutions [Claim 6],
wherein consolidating the map of integration 5parameters, the dynamic workflow parameters, the target deployment procedures and the target infrastructure parameters comprises the step of creating XML tags for the metadata retrieved from the business process information [Claim 7],
wherein the system further comprises a configuration management database for storing the extracted metadata and plurality of versions of the master XML files for version control management [Claim 9],
wherein the system further comprises an electronic 30device associated with a user of the enterprise level application integration system for graphical representation of the enterprise level integration [Claim 10].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims 2-7 and 9-10 also recite abstract ideas.

 These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, generating a master XML file using business process information sets forth steps for following rules or instructions. As such, claims 1-10 are directed to concepts identified as abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1 and 8 only recite the following additional elements – 
…deploying the generated master XML file to provide end to end integration of the applications, products, processes and solutions [Claim 1],
an enterprise level application integration system comprising:  10a processor; instructions stored on a computer readable medium and executed by the processor; a user interface that receives business process information; wherein the instructions cause: extraction of one or more of business rules, applications, products, solutions and 15metadata… deploying the generated XML file to provide end to end integration of the applications, products, processes and solutions [Claim 8].

Dependent claims 2-4 and 9-10 only recite the following additional elements –
wherein the business process information is extracted from at least a text file, a Word file, a spreadsheet and an HTML file [Claim 2],
wherein the master XML file is deployed on one of an enterprise server, a cloud infrastructure or both [Claim 3],
wherein the XML file upon execution provides a 14WO 2017/175246PCT/IN2017/050133 graphical representation of enterprise level status of one or more applications, products, processes and solutions [Claim 4],
wherein the system further comprises a configuration management database for storing the extracted metadata [Claim 9],
wherein the system further comprises an electronic 30device associated with a user of the enterprise level application integration system for graphical representation of the enterprise level integration [Claim 10].
 The applications, processor, server, electronic device, computer readable medium and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following example: 
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)),like the following example:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims 5-7 do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 8 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, claims 1 and 8 only recite the following additional elements – 
…deploying the generated master XML file to provide end to end integration of the applications, products, processes and solutions [Claim 1],
an enterprise level application integration system comprising:  10a processor; instructions stored on a computer readable medium and executed by the processor; a user interface that receives business process information; wherein the instructions cause: extraction of one or more of business rules, applications, products, solutions and 15metadata… deploying the generated XML file to provide end to end integration of the applications, products, processes and solutions [Claim 8].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
In addition, the claims recite steps akin to “receiving or transmitting data over a network”, e.g., using the extracted business information to gather data and “electronic recordkeeping” (deployinh a generated XML file) which are examples of well-understood, routine, conventional activity per Symantec & Alice Corp., respectively, in MPEP 2106.05(d) Part (II). As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the dependent claims including the database, electronic device, etc. are considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al., U.S. Publication No. 2009/0198533 [hereinafter Narayanaswamy], in view of Papotti et al., U.S. Publication No. 2016/0154830 [hereinafter Papotti] and in further view of Kothari et al., U.S. Publication No. 2016/0092525 [hereinafter Kothari].

Regarding claim 1, Narayanaswamy discloses a method for enterprise level application integration, the method comprising: receiving business process information from an interface (Narayanaswamy, ¶ 21, BOE 2 integrates with general BPM-based applications 20. An integration layer 22 provides the interface between middleware and/or the applications 20 and BPE 10. BOE 2 includes a user interface screen 24 described in more detail below (discloses receiving business process information from an interface)); extracting one or more business rules,… [Papotti discloses …one or more integration parameters and metadata…] from the business process information (Narayanaswamy, ¶ 22, FIG. 2 illustrates the components of BPE 10. BPE 10 extracts complete, i.e. end-to-end, process life cycle information from business solutions implemented by integrating heterogeneous independent BPM-based applications 20...  Real time processes are extracted from these applications 20, enabling creation of an exact "picture", that is a description of the steps (discloses extracting business rules), inputs, etc., of each existing process), (Id., ¶ 8, The system includes a data repository, an extractor to perform real time extraction of process life cycle information from business solutions integrating heterogeneous independent business applications); 
[Papotti discloses generating a map of integration parameters for…]  
Narayanaswamy further discloses …each of the one or more business rules (Narayanaswamy, ¶ 22, FIG. 2 illustrates the components of BPE 10. BPE 10 extracts complete, i.e. end-to-end, process life cycle information from business solutions implemented by integrating heterogeneous independent BPM-based applications 20...  Real time processes are extracted from these applications 20, enabling creation of an exact "picture", that is a description of the steps (discloses business rules), inputs, etc., of each existing process); generating a dynamic workflow in… [Papotti discloses …the map of integration parameters…], wherein the dynamic workflow represents the communication between one or more products, processes, applications, solutions and target deployment procedures (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies. Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses communication between solutions and target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes). In addition to providing problem solving recommendations, the knowledge and reference models create a baseline for future analysis using adaptive learning techniques);
[Papotti discloses retrieving target infrastructure parameters metadata from the business process information];  
Narayanaswamy further discloses …and consolidating,… [Papotti discloses …the map of integration parameters…], the dynamic workflow parameters, the target deployment procedures and the target infrastructure parameters for… [Kothari discloses …generating a master XML file] (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies (discloses dynamic workflow parameters). Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes));
[Kothari discloses …deploying the generated master XML file to provide end to end integration of the applications, products, processes and solutions].
	While suggested, Narayanaswamy does not explicitly disclose …one or more integration parameters and metadata…; generating a map of integration parameters for…; …the map of integration parameters…; retrieving target infrastructure parameters metadata from the business process information; …the map of integration parameters…; …generating a master XML file; deploying the generated master XML file to provide end to end integration of the applications, products, processes and solutions.
However, Papotti discloses …one or more integration parameters and metadata… (Papotti, ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them (discloses metadata). The complexity model may be independent of external parameters, such as the level of expertise of the specialist or the available integration tools), (Id., ¶ 62, Alternatively or additionally, further criteria may be taken into account when estimating the effort of an integration project (discloses integration parameters). These criteria can include some of the factors considered in the complexity model, such as, for example, number of different sources and types, de-duplication, and schema constraints, project management, deployment needs, and auditing); generating a map of integration parameters for…; …the map of integration parameters… (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases); retrieving target infrastructure parameters metadata from the business process information (Id., ¶ 90, Three models were designed and tested in-Efes-. One identified structural conflicts by looking at the schemas and the constraints, one looked at problems related to the formats of the data, and the last one measured the complexity of specifying a precise and complete mapping between two schemas. Other models may be added to measure other issues related to project, such as project management (related to human resources involved) or managing infrastructure (related to the required hardware) (discloses retrieving target infrastructure parameters). Examplary proposed models and their complexity reports are illustrated herein), (Id., ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them (discloses metadata)); …the map of integration parameters… (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the integration parameters and metadata elements of Papotti in the analogous art of data integration.
 The motivation for doing so would have been to “improv[e] data integration and cleansing by estimating the effort required to integrate data into or cleanse data in a target database” [Papotti, ¶ 2; Narayanaswamy, ¶ 19].
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose …generating a master XML file; deploying the generated master XML file to provide end to end integration of the applications, products, processes and solutions.
However, Kothari discloses …generating a master XML file (Kothari, ¶ 36, data integration metadata objects can be serialized as files (e.g., XML files) (discloses generating a master XML file) which can then be maintained and persisted in a version control system. The data integration tool can exchange database repository data with the version control systems using XML files which can be stored in a hierarchical manner in the version control system. The hierarchy maintained in the centralized version controlled system can be determined based on how metadata artifacts are arranged in the data integration tool); deploying the generated master XML file to provide end to end integration of the applications, products, processes and solutions (Id., ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210. When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202 (discloses deploying the master XML file)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation and deployment elements of Kothari in the analogous art of integrating object-based data.
 The motivation for doing so would have been to improve data integration by using “version control systems (both centralized version control systems and decentralized version control systems) with data integration tools to track versions of the metadata artifacts that represent the data integration flow” [Kothari, ¶ 33; Papotti, ¶ 2; Narayanaswamy, ¶ 19].

Regarding claim 3, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose ...wherein the master XML file is deployed on one of an enterprise server, a cloud infrastructure or both.
However, Kothari discloses …wherein the master XML file is deployed on one of an enterprise server, a cloud infrastructure or both (Kothari, ¶ 36, data integration metadata objects can be serialized as files (e.g., XML files) (discloses master XML file) which can then be maintained and persisted in a version control system. The data integration tool can exchange database repository data with the version control systems using XML files which can be stored in a hierarchical manner in the version control system. The hierarchy maintained in the centralized version controlled system can be determined based on how metadata artifacts are arranged in the data integration tool), (Id., ¶ 210, Cloud infrastructure system 1102 may comprise one or more computers and/or servers that may include those described above for server 1012).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation and server deployment elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
While suggested, Narayanaswamy does not explicitly disclose …wherein the map of integration parameters is generated by mapping the one or more business rules with the functions and processes associated with one or more applications, products and solutions operational at the enterprise
However, Papotti discloses …wherein the map of integration parameters is generated by mapping the one or more business rules with the functions and processes associated with one or more applications, products and solutions operational at the enterprise (Papotti, ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the cloud and server elements of Papotti in the analogous art of data integration for the same reasons as stated for claim 1.

Regarding claim 5, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …wherein dynamic workflow further comprises linking one or more third party applications with a native enterprise level application via APIs, Rest APIs, SOAs and the like (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies), (Id., ¶ 27, FIG. 8 shows the flow of BPE 10 in accordance with the architecture illustrated in FIGS. 1 and 2. During step E1, the system waits for a message and/or message event from data acquisition interfaces 22 (discloses APIs). These interfaces can obtain components for data acquisition from middleware 20 (discloses third party applications) as well as from application stubs and/or agents 20).
Regarding claim 6, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …wherein… [Kothari discloses …the XML file upon execution…] provides a 14WO 2017/175246PCT/IN2017/050133graphical representation of enterprise level status of one or more applications, products, processes and solutions (¶ 37, FIGS. 6 and 7 show a sample user interface screen 24 (discloses graphical representation) for one embodiment of BOE 2. The top portion of the screen displays a process flow for Issue 123 and the middle portion of the screen displays a process flow for Issue 124. This data has been extracted by BPE 10 and saved as extracted process data 16. As shown in FIGS. 6 and 7, each entry or activity in the process flow includes a status (discloses status of applications, products, processes and solutions), a description, a "note by" employee, and a time stamp. These items are displayed on both the screen's top portion and the screen's middle portion. The screen's middle portion also includes analysis and displays the actual hours each event took (Hrs./Event), along with a standard number of hours per event (Std Hrs./ Event) obtained, for example, from a rules repository 38).
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose …the XML file upon execution…
However, Kothari discloses …the XML file upon execution… (Kothari, ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210. When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202 (discloses deploying the master XML file)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.

Regarding claim 7, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …wherein consolidating… [Papotti discloses …the map of integration parameters…], the dynamic workflow parameters, the target deployment procedures and the target infrastructure parameters comprises the step of… [Kothari discloses …creating XML tags for…] … [Papotti discloses …the metadata…] retrieved from the business process information (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies (discloses dynamic workflow parameters). Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes));
While suggested, Narayanaswamy does not explicitly disclose …the map of integration parameters… …creating XML tags for… the metadata…
However, Papotti discloses  …the map of integration parameters… the metadata… (Papotti, ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them (discloses metadata). The complexity model may be independent of external parameters, such as the level of expertise of the specialist or the available integration tools), (Id., ¶ 62, Alternatively or additionally, further criteria may be taken into account when estimating the effort of an integration project (discloses integration parameters). These criteria can include some of the factors considered in the complexity model, such as, for example, number of different sources and types, de-duplication, and schema constraints, project management, deployment needs, and auditing), (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the integration parameter and metadata elements of Papotti in the analogous art of data integration for the same reasons as stated for claim 1.
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose … …creating XML tags for…
However, Kothari discloses … …creating XML tags for… (Kothari, ¶ 88, FIG. 4 illustrates a high level diagram of populating a data store based on artifacts maintained by a centralized version control system, in accordance with an embodiment of the present invention. In some embodiments, a version control system administrator can populate a newly created relational database repository of the data integration tool from the XML artifacts present in the tag/label present in the version control system repository. As described above, the set of artifacts in the tag/label of the version control system can be kept consistent using user defined labels /tags. This allows the VCS to be used to recreate a structurally and semantically valid relational database repository consistent state of the relational database repository of the data integration tool).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML and XML tag generation elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.

Regarding claim 8, Narayanaswamy discloses an enterprise level application integration system comprising:… [Papotti discloses …a processor; instructions stored on a computer readable medium and executed by the processor…] …a user interface that receives business process information (Narayanaswamy, ¶ 21, BOE 2 integrates with general BPM-based applications 20. An integration layer 22 provides the interface between middleware and/or the applications 20 and BPE 10. BOE 2 includes a user interface screen 24 described in more detail below (discloses an interface receiving business process information)); wherein the instructions cause: extraction of one or more business rules, applications, products, solutions and… [Papotti discloses …metadata…] from the business process information (Narayanaswamy, ¶ 22, FIG. 2 illustrates the components of BPE 10. BPE 10 extracts complete, i.e. end-to-end, process life cycle information from business solutions implemented by integrating heterogeneous independent BPM-based applications 20...  Real time processes are extracted from these applications 20, enabling creation of an exact "picture", that is a description of the steps, inputs, etc., of each existing process (discloses extracting business rules, applications, products, solutions)), (Id., ¶ 8, The system includes a data repository, an extractor to perform real time extraction of process life cycle information from business solutions integrating heterogeneous independent business applications); 
[Papotti discloses generating a map of integration parameters…]  
Narayanaswamy further discloses …dynamic workflow parameters, target deployment procedures… [Papotti discloses …and target infrastructure parameters…] from the extracted business process information (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies (discloses dynamic workflow parameters). Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes)); …and consolidating,… [Papotti discloses …the map of integration parameters…], the dynamic workflow parameters, the target deployment procedures and the target infrastructure parameters for… [Kothari discloses …generating a master XML file] (Narayanaswamy, ¶ 19, BOE goes beyond a workflow examination to explore process flows. With its thorough extraction and analysis method, BOE generates a complete and accurate extracted business process from which an improved process can be designed (discloses generating a dynamic workflow). BOB enables users to discover problems with the current business processes, such as weak spots, bottlenecks, manual steps, and redundancies (discloses dynamic workflow parameters). Further, BOE offers recommendations for solving these problems by using predefined knowledge and reference models (discloses target deployment procedures) modeling end-to-end business or life cycle processes, as well as individual rules describing various steps of a business process (discloses business processes));
[Kothari discloses …deploying the generated XML file to provide end to end integration of the applications, products, processes and solutions].
While suggested, Narayanaswamy does not explicitly disclose …a processor; instructions stored on a computer readable medium and executed by the processor…; …metadata…; generating a map of integration parameters… and target infrastructure parameters…; …the map of integration parameters… …generating a master XML file; …deploying the generated XML file to provide end to end integration of the applications, products, processes and solutions
However, Papotti discloses …a processor; instructions stored on a computer readable medium and executed by the processor… (Papotti, ¶ 19, there is provided a system for integrating data into a target database, the system comprising computing device which incorporates a processor and a memory, the memory storing instructions which, when executed by the processor, cause the processor to perform any of the methods provided herein); metadata… (Id., ¶ 36, Two connected models, shown on the right-hand-side of FIG. 2, may be utilized. The first model, the complexity model, may characterize the overall complexity of the integration by regarding source and target schemata and instances. The complexity model may be aided by the results of schema matching and data profiling tools, which may analyze the participating databases and produce metadata about them (discloses metadata)); generating a map of integration parameters… and target infrastructure parameters…; …the map of integration parameters… (Id., ¶ 30, the present disclosure provides measures and methods for estimating integration complexity and ultimately effort, taking into account heterogeneities of both schemata and instances and regarding both integration and cleansing operations. In addition, some embodiments may utilize "Efes," which may be defined as an extensible framework for the automatic effort estimation for mapping and cleansing activities in data integration projects (discloses map of integration parameters) with multiple sources and possibly non-empty target databases), (Id., ¶ 90, Three models were designed and tested in-Efes-. One identified structural conflicts by looking at the schemas and the constraints, one looked at problems related to the formats of the data, and the last one measured the complexity of specifying a precise and complete mapping between two schemas. Other models may be added to measure other issues related to project, such as project management (related to human resources involved) or managing infrastructure (related to the required hardware) (discloses retrieving target infrastructure parameters). Examplary proposed models and their complexity reports are illustrated herein),
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy to include the integration parameters and metadata elements of Papotti in the analogous art of data integration for the same reasons as stated for claim 1.
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose …generating a master XML file; deploying the generated XML file to provide end to end integration of the applications, products, processes and solutions.
However, Kothari discloses …generating a master XML file (Kothari, ¶ 36, data integration metadata objects can be serialized as files (e.g., XML files) (discloses generating a master XML file) which can then be maintained and persisted in a version control system. The data integration tool can exchange database repository data with the version control systems using XML files which can be stored in a hierarchical manner in the version control system. The hierarchy maintained in the centralized version controlled system can be determined based on how metadata artifacts are arranged in the data integration tool); deploying the generated XML file to provide end to end integration of the applications, products, processes and solutions (Id., ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210. When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202 (discloses deploying the master XML file)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti to include XML generation and deployment elements of Kothari in the analogous art of integrating object-based data for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Narayanaswamy, Papotti and Kothari discloses the system as claimed in claim 8.
While suggested, the combination of Narayanaswamy and Papotti does not explicitly disclose …wherein the system further comprises a configuration management database for storing the extracted metadata and plurality of versions of the master XML files for version control management.
However, Kothari discloses …wherein the system further comprises a configuration management database for storing the extracted metadata and plurality of versions of the master XML files for version control management (Kothari, ¶ 56, When the developer saves a version of one of the marked objects, the marked object is serialized (e.g., converted into a storable file, such as an XML file) to local directory 208. Each serialized object file can then be stored in VCS repository 210 (discloses configuration management database). When a version of an object is requested, the corresponding file can be retrieved from VCS repository 210 and returned the local directory 208. The retrieved file can then be used to reconstruct the object in data integration application 202 (discloses deploying the master XML file)), (Id., ¶ 88, FIG. 4 illustrates a high level diagram of populating a data store based on artifacts maintained by a centralized version control system, in accordance with an embodiment of the present invention. In some embodiments, a version control system administrator can populate a newly created relational database repository of the data integration tool from the XML artifacts present in the tag/label present in the version control system repository (further discloses version control management)).

Regarding claim 10, the combination of Narayanaswamy, Papotti and Kothari discloses the system as claimed in claim 8.
Narayanaswamy further discloses …wherein the system further comprises an electronic 30device associated with a user of the enterprise level application integration system for graphical representation of the enterprise level integration (Narayanaswamy, claim 7, A computer readable medium having computer readable program for operating on a computer (discloses electronic device) for extracting information from business applications in real time, said program comprising instructions that cause the computer to perform the steps of. obtaining a message from the business applications; identifying and categorizing a business process context of said message; storing said business process context of said message; correlating said message based on said business process context with stored business process contexts to create a life cycle; and publishing said life cycle as processed data), (Id., ¶ 8, The system includes a data repository, an extractor to perform real time extraction of process life cycle information from business solutions integrating heterogeneous independent business applications), (Id., ¶ 38, The screen's bottom portion, shown in FIGS. 6 and 7, illustrates optimized process outcome for multiple extracted process flows, including the Issue 123 displayed in the screen's top portion and the Issue 124 displayed in the screen's middle portion (discloses graphical representation)).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy in view of Papotti and Kothari and in further view of Mamou et al., U.S. Publication No. 2006/0069717 [hereinafter Mamou].

Regarding claim 2, the combination of Narayanaswamy, Papotti and Kothari discloses the method as claimed in claim 1.
Narayanaswamy further discloses …wherein the business process information is extracted from at least… (Narayanaswamy, ¶ 21, BOE 2 integrates with general BPM-based applications 20. An integration layer 22 provides the interface between middleware and/or the applications 20 and BPE 10. BOE 2 includes a user interface screen 24 described in more detail below (discloses receiving business process information)).
While suggested, the combination of Narayanaswamy, Papotti and Kothar does not explicitly disclose ...a text file, a Word file, a spreadsheet and an HTML file.
However, Mamou discloses …wherein the business process information is extracted from at least a text file, a Word file, a spreadsheet and an HTML file (Mamou, ¶ 195, the data source may include systems from providers such as such as Sybase, Microsoft, Informix, Oracle, Inlomover, EMC, Trillium, First Logic, Siebel, PeopleSoft, IBM, Apache, or Netscape. The data sources 102 may include systems using database products or standards such as IMS, DB2, ADABAS, VSAM, MD Series, UDB, XML, complex flat files, or FTP files. The data sources 102 may include files created or used by applications such as Microsoft Outlook, Microsoft Word, (discloses word file) Microsoft Excel (discloses spreadsheet), Microsoft Access, as well as files in standard formats such as ASCII, CSV, GIF, TIF, PNG, PDF, and so forth. The data sources 102 may come from various locations or they may be centrally located), (Id., ¶ 279, J2EE components are typically packaged separately and bundled into a J2EE application for deployment. Each component, its related files such as GIF and HTML files (discloses HTML files) or server-side utility classes, and a deployment descriptor are assembled into a module and added to the J2EE application), (Id., ¶ 313, The process of underwriting property may require access to a variety of different data sources of different types, such as text files 3902 (discloses text files), spreadsheets 3904, web data 3908, and the like. Data can be inconsistent and error-prone).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the business process information elements of Narayanaswamy and the integration parameters and metadata elements of Papotti and the XML generation and deployment elements of Kothari to include the particular file elements of Mamou in the analogous art of data integration platforms.
 The motivation for doing so would have been to improve data integration by employing “a table normalization module” which provide[s] significant performance improvements in a database including faster queries and improved data integrity” [Mamou, ¶ 427; Kothari, ¶ 33; Papotti, ¶ 2; Narayanaswamy, ¶ 19].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malaviya, U.S. Publication No. 2016/0063209 discloses a system and method for health care data integration.
Hatzis et al., U.S. Publication No. 2002/0091680 discloses a knowledge pattern integration system.
Merrick et al., U.S. Patent No. 8,650,320 discloses an integration server supporting multiple receiving channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624